Citation Nr: 0729737	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for painful joints and 
muscles.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include memory loss and 
nervousness.

3.  Entitlement to a compensable disability evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran was denied service connection for a skin 
disorder, hair loss, irritable bowel syndrome, and a 
respiratory disorder by way of the rating decision dated in 
September 2001.  He disagreed with the denial of service 
connection in July 2002.  The veteran was issued a statement 
of the case in December 2003.

The veteran's substantive appeal was received in February 
2004.  He specifically limited his appeal to the issues noted 
supra.  He did not address the issues of service connection 
for a skin disorder, hair loss, irritable bowel syndrome, or 
respiratory disorder.  See 38 C.F.R. § 20.200 (2006).  
Accordingly, the Board will limit its appellate review to the 
three issues listed.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was originally scheduled for a video conference 
hearing in March 2006.  The veteran submitted a request to 
have the hearing rescheduled that same month.  The veteran 
stated he had been relocated to Kentucky because of a 
hurricane.  The Board granted the veteran's motion for a new 
hearing in March 2006.  38 C.F.R. § 20.704(c) (2006).

The veteran requested that his hearing be scheduled at the RO 
in Louisville, Kentucky.  There is a Report of Contact with 
the veteran, dated April 12, 2006, that confirmed his address 
in Kentucky.  The report also confirmed that the veteran 
wanted his claims folder transferred to Louisville RO.

In light of the foregoing the case must be REMANDED for the 
following:

1.  The claims folder should be 
transferred to the Louisville RO and the 
veteran should be scheduled for a video 
conference hearing at the RO with a 
Veterans Law Judge of the Board sitting 
in Washington D.C.  The veteran and his 
representative should be given an 
opportunity to prepare for the hearing.

2.  The claims folder should be returned 
to the Board in advance of the scheduled 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


